                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

Robinson Dane Royce,                             )   Civil Action No. 1:19-00460-BHH
                                                 )
                                    Plaintiff,   )
                                                 )
                      v.                         )
                                                 )                    ORDER
Andrew M. Saul, Commissioner of Social           )
Security,                                        )
                                                 )
                                 Defendant.      )
                                                 )

       This matter is before the Court on Plaintiff’s motion for attorney’s fees pursuant to

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. In the motion, Plaintiff seeks

attorney’s fees in the amount of $2,119.09, representing 11.30 attorney hours at the hourly

rate of $187.53. (ECF No. 19). On December 27, 2019, the Commissioner filed a

response to the motion, stating that he does not object to the requested amount of

$2,119.09 in attorney’s fees. (ECF No. 20).

       Attorney’s fees may be awarded pursuant to EAJA where the government’s position

is not substantially justified. The substantial justification test is one of reasonableness in

law and fact. See Pierce v. Underwood, 487 U.S. 552, 565 (1988). The district court has

broad discretion to set the attorney fee amount. “[A] district court will always retain

substantial discretion in fixing the amount of an EAJA award. Exorbitant, unfounded, or

procedurally defective fee applications . . . are matters that the district court can recognize.”

Hyatt v. North Carolina Dep’t of Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing

Comm’r v. Jean, 496 U.S. 154, 163 (1990)). Moreover, the court should not only consider

the “position taken by the United States in the civil action,” but also the “action or failure

to act by the agency upon which the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as
amended by P.L. 99-80, § 2(c)(2)(B).

       After consideration, it is hereby ORDERED that Plaintiff’s motion (ECF No. 19) is

granted insofar as the Court awards Plaintiff $2,119.00 in attorney’s fees pursuant to

EAJA. Additionally, the Commissioner will determine whether Plaintiff has any outstanding

federal debt to be offset from the attorney’s fees, and if Plaintiff has no outstanding federal

debt, and if Plaintiff produces an assignment indicating that he has assigned his right to

attorney’s fees to his counsel, the Commissioner will honor Plaintiff’s assignment of

attorney’s fees to counsel and make the check payable to Plaintiff’s counsel. However, if

Plaintiff has outstanding federal debt, the Commissioner will make the check payable to

Plaintiff directly and deliver the check to the business address of Plaintiff’s counsel, and

the amount of fees payable to Plaintiff will be the balance of the stipulated attorney’s fees

remaining after subtracting the amount of Plaintiff’s outstanding federal debt. If Plaintiff’s

outstanding federal debt exceeds the stipulated amount of attorney’s fees, then the

stipulated amount will be used to offset that debt and no amount shall be paid to Plaintiff.1

       IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
       January 2, 2020                             Bruce Howe Hendricks
       Charleston, South Carolina                  United States District Judge




       1
           As the Supreme Court made clear in Astrue v. Ratliff, attorney’s fees under EAJA
are made payable to the prevailing litigant and not to the litigant’s attorney. 560 U.S. 586,
598 (2010) (holding that the plain text of EAJA requires that attorney’s fees be awarded
to the litigant, thus subjecting EAJA fees to an offset of any pre-existing federal debts).

                                              2
